—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered March 4, 1998, convicting defendant, after a jury trial, of three counts of robbery in the first degree and three counts of robbery in the second degree, and sentencing him, as a second felony offender, to three concurrent terms of 9 years concurrent with three concurrent terms of 6 years, respectively, unanimously affirmed.
The record amply demonstrates that defendant acted with two other individuals to rob the three victims. Defendant stood in close proximity and paced the street, looking in various directions, while the victims were deprived of their property, and then drove the car away after the stolen property was placed in it. This permitted the jury to reasonably infer accessorial conduct. Accordingly, the verdict was based on legally sufficient evidence and was not against the weight of the evidence. Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.